PER CURIAM:
Appellants bring these consolidated appeals from their respective judgments of conviction for delivery of cocaine. The sole issue is the constitutionality of the legislature’s classification of cocaine as a Schedule II controlled substance. I.C. §§ 37-2701(o)(4) and -2707(b)(4). In particular, defendants maintain that the legislature’s classification of cocaine as a narcotic for regulatory and penalty purposes is in conflict with constitutional principles of due process, equal protection, and cruel and unusual punishment. Defendants cite Illinois and Michigan cases, e. g., People v. McCabe, 49 Ill.2d 338, 275 N.E.2d 407 (1971); People v. Sinclair, 387 Mich. 91, 194 N.W.2d 878 (1972), in which the courts of those states *314invalidated legislation regulating marijuana use. Those courts apparently felt that their state legislatures overreacted to the marijuana problem. We are not inclined to similarly curtail the Idaho legislature’s ability to deal with the societal evils which it feels are presented by illicit use of cocaine.
At the outset, we reject defendants’ contention that the possession of cocaine is a fundamental right. See State v. Kincaid, 98 Idaho 440, 566 P.2d 763 (1977). The legislation in question is therefore subject only to that limited judicial scrutiny characteristic of the familiar “rational relationship” test. See Jones v. State Board of Medicine, 97 Idaho 859, 866, 555 P.2d 399, 406 (1976), cert. denied, 431 U.S. 914, 97 S.Ct. 2173, 52 L.Ed.2d 223 (1977).
Other state and federal courts have held that classifying cocaine as a narcotic for penal purposes bears a rational relationship to legitimate legislative goals. United States v. Hobbs, 392 F.Supp. 444 (D.Mass.1975); State v. Erickson, 574 P.2d 1 (Alaska 1978); Cardwell v. State, 575 S.W.2d 682 (Ark.1979); People v. Billi, 90 Misc.2d 568, 395 N.Y.S.2d 353 (Sup.1977); State v. Stitt, 24 Wash.App. 260, 600 P.2d 671 (1979). Accordingly, we hold that the classification of cocaine as a Schedule II controlled substance in I.C. §§ 37-2701(o )(4) and -2707(b)(4) is constitutional.
Affirmed.